Case 1:20-mj-0O0036-GMH Document 3 Filed 02/26/20 Page 1 of 7

oe |
|

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA G8 a moons
: Assigned To : Judge G. Michael Harvey”
Assign. Date : 2/26/2020

Description: COMPLAINT W/ARREST WARRANT
MARIAM TAHA THOMPSON,

UNDER SEAL
Defendant.
MOTION TO SEAL COMPLAINT AND RELATED DOCUMENTS

The United States of America, by and through its attorney, the United States Attorney for
the District of Columbia, hereby moves the Court to place under seal, until further order of the
Court, the Complaint for Mariam Taha Thompson (hereinafter referred to as “the defendant”), in
the above-captioned case, as well as any related documents, the Government’s Motion to Seal and
the Court’s Order sealing the aforesaid documents. In support of its motion, the government states
as follows:

1. The sealing of a case is appropriate where there exists an extraordinary situation
and a compelling governmental interest, Washington Post v. Robinson, 935 F.2d 282, 289 (D.C.

Cir. 1991), such as taking a defendant into custody, United States v. Michael, 180 F.2d 55, 57 (3d

 

Cir. 1949); see_also United States v. Sharpe, 995 F.2d 49 (Sth Cir. 1993); United States v.

 

Southland Corp., 760 F.2d 1366, 1379-80 (2d Cir. 1985); U.S. v. Lyles, 593 F.2d 182 (2d Cir.
1979) (a charging document may be sealed for any legitimate prosecutorial reason, including to
take the defendant into custody and bring him or her before the court), or protecting an ongoing

criminal investigation. See generally Globe Newspaper vy. Superior Court, 457 U.S. 596, 606-07
Case 1:20-mj-00036-GMH Document 3 Filed 02/26/20 Page 2 of 7

(1982); Press-Enterprise Co. v. Superior Court, 464 U.S. 501, 510 (1985); Christopher K.
Descherer & David L. Fogel, Criminal Procedure Project, 84 Geo. L. J. 1115, 1226 (1996) (courts
have found the protection of ongoing government investigations a sufficiently compelling interest
to justify sealing).

2. Today, the United States anticipates that a Complaint will be filed against the
defendant, charging her with Unlawful Retention of National Defense Information, in violation of
18 U.S.C. § 793(e). The United States further anticipates that the Court will grant its request for
an Arrest Warrant to be issued today for the arrest of the defendant on this Complaint.

3. The Complaint in this case charges the defendant with the unauthorized removal
and retention of National Defense Information (“NDI”) on or about February 19, 2020. As
described in the Affidavit accompanying the Complaint in this case, the defendant is a contract
linguist, and is currently assigned to a Special Operations Task Force facility in Erbil, Iraq. The
defendant has been located at the facility in Erbil since mid-December 2019. During her time at
the facility in Erbil, the defendant has held a TOP SECRET U.S. government security clearance
and has had access to TOP SECRET national defense information. To obtain her clearances, the
defendant had to undergo a background investigation and sign certain non-disclosure and user
agreements outlining the potential consequences of mishandling classified national defense
information.

4, Starting on or about December 30, 2019, a day after U.S. airstrikes against Iranian-
backed forces in Iraq, and the same day protesters stormed the U.S. embassy in Iraq to protest
those strikes, audit logs show a notable shift in the defendant’s network activity on networked
Department of Defense systems accredited to process and store information up to the SECRET

level. A review of the defendant’s activities on those government-owned systems showed that the
Case 1:20-mj-0O0036-GMH Document 3 Filed 02/26/20 Page 3 of 7

defendant accessed information she did not have a legitimate need to access. Specifically, from
December 30, 2019, to February 10, 2020, the defendant accessed approximately 57 files
concerning eight human intelligence sources. These files contained classified national defense
information including true names, personal identification data, background information, and
photographs of the human sources, as well as operations cables detailing information the human
sources provided to the United States government.

oi During a court-authorized search of the defendant’s living quarters in Erbil on or
about February 19, 2020, FBI special agents discovered a document concealed beneath the
defendant’s mattress in the defendant’s living quarters containing handwritten content in Arabic
(“the Note”). The defendant’s living quarters are locked and she has exclusive control of the living
quarters. FBI Agents reviewed a translation of the Note and confirmed it contains the true names
of certain human assets. Specifically, the Note states that the named human assets were collecting
information. The Note further advises that the human assets’ phones should be monitored and a
named individual should be warned. Agents confirmed that the human assets were, in fact,
collecting information on behalf of the United States government. Further, the named individual
to be warned is affiliated with a designated foreign terrorist organization and was, in fact, a target
of the United States. Agents also confirmed that the Note contained national defense information
classified at the SECRET level. The defendant’s living quarters are not an authorized location for
the storage of classified national defense information.

6. Network activity logs show that on two consecutive days in January 2020, the
defendant accessed two separate intelligence reports regarding one of the human assets identified
in true name in the Note. Both reports had clear classification markings noting that both of the

reports themselves and the human asset’s identity information were classified at the SECRET
Case 1:20-mj-0O0036-GMH Document 3 Filed 02/26/20 Page 4 of 7

level.

7. The investigation is ongoing and may involve the identification of additional
subjects who may have received the classified information described above. The public disclosure
of the Complaint at this time would heighten the risk of the destruction of evidence, threaten the
safety of witnesses and their families, and encourage the flight of the defendant and her possible
co-conspirators. Each of these factors is particularly important in this instance because of the
highly sensitive nature of the information contained in the Note.

8. The government submits that these factors present an extraordinary situation and a
compelling governmental interest which justify the sealing of the Complaint and related
documents. Accordingly, the United States requests that the Court issue an Order sealing the
Complaint, related documents, this Motion, and the Order to Seal, until further Order of the Court.

9. In addition, we request that the sealing Order permit disclosure of the Complaint,
related documents, and Order to Seal to appropriate law enforcement, diplomatic, intelligence,
military, INTERPOL or other personnel, both in the United States and internationally, to the extent
that such disclosure is in furtherance of national security, efforts to obtain custody of or detain the

defendant, or discussions relating to the defendant’s custodial status or detention.
Case 1:20-mj-0O0036-GMH Document 3 Filed 02/26/20 Page 5 of 7

WHEREFORE, for all the foregoing reasons, the United States respectfully requests that
the Court issue an Order sealing (except to the limited extent specified herein) the Complaint,
related documents, this Motion, and the Order to Seal, until further Order of this Court. A proposed

Order is submitted herewith.

Respectfully submitted,

TIMOTHY J. SHEA
United States Attorney
DC Bar No. 437437

/s/ John Cummings
John Cummings

Assistant United States Attorney
DC Bar No. 986573

National Security Section

555 4th Street, N.W., Room 11-824
Washington, D.C. 20530

Office: 202-252-7271
john.cummings@usdoj.gov
Case 1:20-mj-0O0036-GMH Document 3 Filed 02/26/20 Page 6 of 7

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Case: 20-mj-00036
UNITED STATES OF AMERICA : Assigned To : Judge G. Michael Harvey

Assign. Date : 2/26/2020
Description: COMPLAINT W/ARREST WARRANT

MARIAM TAHA THOMPSON,
UNDER SEAL
Defendant.
ORDER TO SEAL

Having considered the Government’s Motion to Seal the Complaint and Related Documents

(“Motion to Seal”), and for good cause stated therein, the Court makes the following:
FINDINGS OF FACT

1. Sealing the Complaint, related documents, the Motion to Seal, and this Order to
Seal in the above-captioned matter presents an extraordinary situation and will further legitimate
prosecutorial interests. The public docketing at this time of the Complaint, related documents, the
Motion to Seal, and this Order to Seal, could have an adverse effect on the government’s ability to
obtain foreign-based evidence, have an adverse effect on the safety of witnesses, and compromise
the government’s ability to obtain ansteay of the defendant and her co-conspirators.

A Accordingly, these facts present a legitimate basis for sealing the Complaint, related
documents, the Motion to Seal, and this Order to Seal.

Based on the foregoing Findings of Fact, the Motion is hereby

GRANTED, and it is hereby

ORDERED that, in the above-captioned matter, the Complaint, the Motion to Seal, and
Case 1:20-mj-0O0036-GMH Document 3 Filed 02/26/20 Page 7 of 7

this Order to Seal shall be sealed by the Clerk of the Court, except that the United States
Government may disclose the existence and/or contents of the Complaint, related documents, and
this Order to Seal to appropriate law enforcement, diplomatic, intelligence, military, INTERPOL
or other personnel, both in the United States and internationally, to the extent that such disclosure
is in furtherance of national security, efforts to obtain custody of or to detain the defendant, or
discussions relating to the defendant’s custodial status or detention.

It is FURTHER ORDERED that the Clerk’s office shall not make any entry on the public
docket in this case of the Complaint, related documents, the Motion to Seal, and this Order to Seal
until further order of this Court.

It is FURTHER ORDERED that the Complaint and this Order to Seal shall be unsealed
upon oral motion of the Government to this Court or to any Court where the defendant is first
presented.

It is FURTHER ORDERED that the Clerk of the Court shall provide to the United States
Attorney’s Office certified copies of the Complaint, Arrest Warrant, and the instant Motion to Seal

and Order, upon request.

Date: of 2 [27 ke e
| ' G. Oe een
UN STATES MAGISTRATE JUDGE

   

cc: John Cummings
Assistant United States Attorney
555 4" Street, N.W.,
Washington, D.C. 20530
(202) 252-7271
john.cummings@usdoj.gov
